Citation Nr: 0423810	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-20 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the benefits sought.

At his Video Conference before the undersigned, it was noted 
that the veteran was assigned a total rating for 
unemployability pursuant to an August 2002 rating.  The 
veteran's rating for post traumatic stress disorder (PTSD) 
was increased to 70 percent pursuant to that same rating 
decision.  Although the record does not appear to reflect a 
timely appeal as to the rating for PTSD, at his Video 
Conference, the veteran indicated that he felt his rating for 
PTSD should be increased to 100 percent.  Inasmuch as that 
claim is not properly before the Board, it is referred to the 
RO for disposition as appropriate.

The Board observes that in correspondence dated in September 
1999 the veteran was informed that his claim for peripheral 
neuropathy secondary to herbicide exposure had been 
previously denied by a rating decision of September 18, 1997 
and that he needed to submit new and material evidence in 
order to reopen that claim.  Although the record does not 
reflect that he contested that September 1999 determination, 
the veteran re-raised the claim for peripheral neuropathy in 
his Notice of Disagreement received in September 2002.  He 
reiterated his claim for entitlement to service connection 
for peripheral neuropathy secondary to herbicide exposure in 
a statement received in February 2003, and the record 
reflects that he continues to pursue that claim.  The Board 
also notes that a claim for entitlement to service connection 
for peripheral neuropathy secondary to diabetes was denied in 
a March 2004 rating action.  Nevertheless, inasmuch as 
peripheral neuropathy secondary to herbicide exposure (new 
and material evidence) is not properly before the Board, it 
is referred to the RO for disposition as appropriate.  

In addition to the claims for Hepatitis C, peripheral 
neuropathy and PTSD, the veteran and his representative 
indicated at his hearing before the undersigned in April 2004 
that the issues on appeal, as they saw them, also included 
claims for entitlement to service connection chronic neck and 
low back pain due to degenerative disc disease and for 
migraine headaches.  See April 7, 2004 Transcript of Video 
Conference at pp. 4-5.  The veteran withdrew any other 
claims.  The Board observes that the spine and migraine 
claims were denied in an August 2002 rating.  Although a 
Notice of Disagreement had been interposed as to those claims 
inter alia and the Statement of the Case (SOC) issued in June 
2003 considered those issues inter alia, the substantive 
appeal received in June 2003 was expressly limited to 
Hepatitis C, diabetes and peripheral neuropathy, as addressed 
above.

Under the pertinent law and regulations, following the 
issuance of a SOC, the claimant must file a Substantive 
Appeal within 60 days from the date the SOC is mailed or 
within the remainder of the one-year time period from the 
date of mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  The Substantive Appeal should also set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination(s) being appealed.  
38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202; see also 
Archbold v. Brown, 9 Vet. App. 124, 132-133 (1996).  However, 
since no substantive appeal has been filed by the appellant 
concerning the issues of entitlement to service connection 
chronic neck and low back pain due to degenerative disc 
disease and for migraine headaches, those issues are not 
properly before the Board.

In this regard, it should be pointed out that in YT v. Brown, 
9 Vet. App. 195 (1996), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court") affirmed a Board decision which denied the 
appellant's claims because of the lack of a timely 
substantive appeal.  The Court held that because the claimant 
did not file the 1-9 until after the time had expired, she 
did not perfect her appeal.  See also Mason v. Brown, 8 Vet. 
App. 44, 54 (1995)(citing Roy v. Brown, 5 Vet. App. 554, 555 
(1993)); Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992)(where a claimant did not perfect an appeal by timely 
filing a substantive appeal, RO rating decision became 
final); see also 38 C.F.R. § 19.32 (agency of original 
jurisdiction may close the appeal without notice to an 
appellant or his or her representative for failure to respond 
to a Statement of the Case within the period allowed; if 
appellant files substantive appeal within the one-year 
period, the appeal will be reactivated).

It bears additional emphasis that hearing testimony before 
the RO, when reduced to writing, can constitute a notice of 
disagreement.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  
Hearing testimony before the Board, however, cannot be 
accepted as a notice of disagreement or substantive appeal, 
since this testimony is not being presented to RO personnel.  
See Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (hearing 
testimony before the Board, even though given within the one-
year NOD filing period, cannot constitute a valid NOD, 
because it was taken before the Board and not the RO and it 
did not serve to trigger or initiate appellate review).  
Accordingly, the Board is without jurisdiction as to claims 
of entitlement to service connection for chronic neck and low 
back pain due to degenerative disc disease and for migraine 
headaches, and they are referred to the RO for disposition as 
appropriate. 

Although the claim for increased rating for diabetes was 
originally included on appeal, the veteran withdrew the 
appeal as to that matter at his April 2004 Video Conference, 
and the Board is without further jurisdiction as to that 
claim.  38 C.F.R. § 20.204 (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that according to outpatient treatment 
records from August 2000 the veteran was diagnosed  with a 
history of alcoholism, alcoholic liver disease, alcoholic 
hepatitis and chronic Hepatitis C.  Other clinical records 
reflect Hepatitis C in March 1995.  However, records of the 
initial diagnosis of the condition are not readily 
identifiable, and the Board considers such records 
significant for an equitable disposition of the veteran's 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter, "Court") has held that fulfillment of 
the VA's duty to assist includes the procurement and 
consideration of any clinical data of which the VA has notice 
even when the appellant does not specifically request that 
such records be procured.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992). 

Moreover, on the one hand, the veteran served at least a 
portion of his service in Vietnam as a medic or medical 
specialist, which normally would have involved exposure to 
wounds and body fluids.  On the other hand, at least a 
portion of the veteran's liver pathology has been attributed 
to alcohol consumption.  There is also a question as to when 
the disorder was first diagnosed and under what 
circumstances.  Accordingly, the Board believes that a 
medical opinion would be helpful.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2003).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
Remanded for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a liver 
condition since his leaving service in 
1968, including, but not limited to, any 
VA treatment providers.  After securing 
any necessary release, the RO should 
obtain any records (not already in the 
claims folder) related to Hepatitis C and 
associate them with his claims folder in 
order to give the veteran every 
consideration with respect to the present 
appeal and to ensure that the VA has met 
its duty to assist the veteran in 
developing the facts pertinent to the 
claim.  If the search for such records 
have negative results, documentation to 
that effect from each of such contacted 
entities should be placed in the claim 
file.

2.  The veteran should be afforded an 
examination by a specialist in liver 
diseases for the purpose of ascertaining 
whether the veteran has Hepatitis C that 
is related to service.  All indicated 
tests should be provided.  Thereafter, 
the examiner is requested to opine as to 
whether it is at least as likely as not 
that the veteran's Hepatitis C is related 
to service or to in-service exposure to 
body fluids.  Finally, the examiner was 
requested to comment on the impact of any 
intervening causes such as alcohol or 
drug use.  If such an opinion may only be 
based upon speculation, as opposed to an 
opinion based upon supporting medical 
findings in the record, the examiner 
should so state.  All findings were to be 
reported in detail.  A complete rationale 
must be given for any opinion expressed, 
and the foundation for all conclusions 
should be clearly set forth.  The 
examiner is requested to provide a 
comprehensive report, addressing the 
aforementioned and provided the rationale 
for any conclusions.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures. 

4.  Following completion of these actions 
and after undertaking any other 
appropriate development, the RO should 
review the evidence and determine whether 
the veteran's claims of entitlement to 
service connection for Hepatitis C may 
now be granted.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration if appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




